Writ of Mandamus Disniissed, Opinion issued December 19, 2012




                                               In The
                                  Qnurt uf AppiaIs
                         FiftI! Jiafrirt nf rxa at L1attas
                                       No. 05-12-01496-CV

                              IN RE AFTERMATH, INC., Relator

                  Original Proceeding from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-04971


                              MEMORANDUM OPINION
                         Before Justices Moseley, FitzGerald, and Myers
                                   Opinion by Justice Moseley

       Relator filed this petition for writ of mandamus complaining of two orders entered by the trial

court. The facts and issues are well known to the parties, so we need not recount them herein. The

orders in question have been vacated. Therefore, the issues presented in this petition are moot. See

Dow Chern. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding), In re Gill, No. 06-

04-00090-CV, 2004 WL 1884498 at *1 (Tex. App.—Texarkana Aug. 24, 2004, orig. proceeding).

Accordingly, we DISMISS relator’s petition for a writ of mandamus.


                                                           1    I          /1             A

                                                         7      /       ;/‘ ii        /1


                                                         /          /
                                                                        //s,,
                                                                         i
                                                                                      /
                                                     JIVMOSELEY
                                                    IUSTICE
121496F.P05
                                                                                 1/